Citation Nr: 1726002	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to December 22, 2015, and as 50 percent disabling from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966 and from May 1966 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, that denied the above claims. 

A March 2017 rating decision granted a 50 percent rating for PTSD effective from December 22, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2010, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In January 2014 and June 2016, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The reasons that this case must be remanded for the third time are twofold: (1) the AOJ's failure to obtain treatment records from the Rocky Hill Vet Center, as directed by the June 2016 remand, and (2) for a mental health clinician to assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain its significance, as directed by the January 2014 and June 2016 remands.  

Turning first to the Vet Center records, the Board observed in its June 2016 remand that the Veteran reported receiving counseling at the Rocky Hill Vet Center since January 2012, but that Vet Center records dating since November 2012 were not associated with the claims file.  The Board accordingly remanded the case to obtain these records.  In the March 2017 supplemental statement of the case, the RO noted that it had obtained records from the VA Connecticut Healthcare System dating from July 2014 to March 2017.  The records that were obtained, however, are only of treatment rendered at the Newington VA Hospital, and do not contain any records from the Rocky Hill Vet Center.  The records do note that the Veteran continued to receive care throughout this period at the Vet Center.  See e.g. August 2014 (Veteran continued seeing clinician T. F. at the Vet Center), December 2015 (Veteran saw treating provider at the Vet Center up until last year), January 2016 (Veteran reported going to the Vet Center regularly).  As VA has an obligation to obtain and analyze the substance of these medical records under 38 U.S.C.S. § 5103A(c) (LexisNexis 2017) and 38 C.F.R § 3.159(c) (2016), they must be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Addressing the GAF score, the Board noted that the June 2014 PTSD examiner did not comply with the January 2014 remand directive to assign a GAF score and explain the finding.  Noting its obligation under Stegall v. West, 11 Vet. App. 268 (1998), the Board remanded the case to direct the examiner to assign a GAF score and explain her finding.  In October 2016, the examiner responded that she was unable to assign a GAF score.  She explained that the GAF scale was removed from the DSM-V because of a perceived lack of reliability and poor clinical utility, and that literature reflects that the score is imprecise, unable to detect change and has limited evidence of concurrent and predictive ability.

The examiner has not reported that she is unable to assign a GAF score because of insufficient information or the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Rather, the justification for not complying with the Board's remand directives amounts to a belief that the requested information would not be probative based on current medical literature.  That is not an acceptable justification for failing to afford the Veteran compliance with the Board's remand directives.  It is the job of the Board, not the VA examiner, to determine the probative value of the evidence.  Moreover, the Board explains that the provisions of the DSM-IV, not the DSM-V, are applicable in this instance, because the case was certified to the Board in May 2012.  See 80 Fed. Reg. 14, 308 (March 19, 2015).  Therefore, this case must again be remanded to obtain the requested opinion.

Finally, the Board notes that the claim of entitlement to a TDIU is inextricably intertwined with the Veteran's PTSD claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any treatment records from the Rocky Hill Vet Center dating since November 2012.  Additionally, obtain VA treatment records dating from March 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Return the claims file to the June 2014 PTSD examiner, if available.  If that examiner is not available, the file should be forwarded to a psychologist or psychiatrist to obtain the requested addendum.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the clinician should: 

* Assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and

* Explain the significance of the score.

In rendering this opinion, the clinician should note that the DSM-IV, not the DSM-V, applies to the Veteran's claim, and that an opinion that a score cannot be provided because of perceived inadequacies with the GAF methodology is not sufficient to satisfy this request.   If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

3. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, re-adjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).





_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





